Opinion by
Judge-Hargis :
The note was executed on the 18th day of November, 1872, and made payable one year after date with 10 per cent, interest from date.
-The court rendered judgment for 10 per cent, interest from the date of the note until paid, which was error.
The judgment should.have been for one thousand dollars with 10 per cent, interest from November 18, 1872, until November 18, 1873, and then with 6 per cent, interest until paid. Rilling v. Thompson, 12 Bush 310; Evans v. Chapel, 13 Bush 121; Crosthwait v. Misener, 13 Bush 543.
Judgment reversed and cause remanded for judgment in pursuance of this opinion.